Order, Supreme Court, New York County (Carol Edmead, J.), entered on or about November 22, 2005, which, upon the grant of plaintiffs motion to reargue, denied defendant’s previously granted motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion court properly exercised its discretion in granting reargument.
While plaintiff will be required to establish by a preponderance of the evidence that any failure on the part of defendant to take required security precautions proximately caused her injuries (see Burgos v Aqueduct Realty Corp., 92 NY2d 544, 550 [1998] ), it cannot be concluded at this juncture, as a matter of law, that the alleged security deficiencies, occurring in the context of a housing complex with a high incidence of crime, would not constitute breaches of defendant’s proprietary duty, or that any such breach was not a substantial factor in bringing about plaintiff’s harm. Concur—Friedman, J.E, Nardelli, Gonzalez, Catterson and Kavanagh, JJ.